 

NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE UPON CONVERSION HEREOF OR
UPON EXCHANGE HEREUNDER (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR
ANY INTEREST OR PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED: (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS; OR
(II) AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

 

CONVERTIBLE TERM PROMISSORY NOTE

 

Issuance Date: August 12, 2016 $263,158 (USD)

 

For Value Received, Cachet Financial Solutions, Inc., a corporation incorporated
under the laws of the State of Delaware and located at 18671 Lake Drive East,
Chanhassen, MN 55317 (the “Company”), hereby promises to pay to the order of
Michael J. Hanson or its successors or assigns (as applicable, the “Holder”),
the principal amount of $263,158 (USD), on or prior to August 12, 2017 (the
“Maturity Date”), in accordance with the terms hereof. This Convertible Term
Promissory Note is hereinafter referred to as the “Note.”

 

1. Interest and Payments

 

1.1 Interest. The principal amount of this Note shall not bear interest.

 

1.2 Term and Payment. The principal amount of this Note shall be due and payable
at the close of business on the Maturity Date.

 

1.3 Prepayment. The Company may not prepay this Note without the consent of
Holder.

 

1.4 Unsecured. This Note shall not be secured by any collateral and is unsecured
in all respects.

 

2. Conversion Rights and Mandatory Conversion

 

Holder will have the right, at its sole option and discretion, to convert
principal and interest under this Note as specified in paragraphs 2.1 and 2.2
below.

 

2.1 Conversion Before an Event of Default. Holder shall have the right at its
election to convert the principal amount of this Note, together with accrued but
unpaid interest thereon, into shares of common stock of the Company (the
“Conversion Shares”), at a conversion rate equal to the lower of (i) $5.55 per
share and (ii) 80% of the Company’s per share price in the next underwritten
public offering (which for the avoidance of doubt, shall not be adjusted for
stock splits, reverse stock splits and recapitalizations occurring before the
next public offering) (the “Conversion Price”).

 

2.2 Conversion After an Event of Default. After an Event of Default (as defined
below), if lower, this Note shall be convertible at a conversion price, if lower
than the Conversion Price, at sixty percent (60%) of the lowest daily VWAP in
the 20 trading days immediately prior to conversion. For this purpose, “VWAP”
means, for any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume-weighted average price of the Common Stock for such
date (or the nearest preceding date) on the Trading Market on which the Common
Stock is then listed or quoted for trading as reported by Bloomberg L.P. (based
on a Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City
time); (b) if the Common Stock is not then quoted for trading on the OTC
Bulletin Board or and if prices for the Common Stock are then reported in the
OTC Markets (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by Holder
and reasonably acceptable to the Company. The term “Trading Day” means a day on
which the principal Trading Market is open for business; and the term “Trading
Market” means the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the American Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

   

   

 

2.3 Manner of Conversion. Upon any exercise by the Holder of the foregoing
conversion rights, the conversion of principal under this Note shall be effected
in the following manner:

 

2.3.1 The Company shall, within 20 business days of the date of the conversion
(which shall be deemed effective as of the date on which the conversion notice
was given, as determined in accordance with Section 10 below), deliver to the
Holder one or more certificates representing the Conversion Shares in such
name(s) and denomination(s) as the Holder shall have specified; provided,
however, that no fractional shares shall be issued in connection therewith, nor
shall any transfers be permitted except in accordance with applicable securities
laws. Upon any such conversion, the number of Conversion Shares issuable shall
be rounded to the nearest whole number (with even halves rounded up).

 

2.3.2 The issuance of certificates for Conversion Shares upon a conversion shall
be made without charge to the Holder in respect thereof or other cost incurred
by the Company.

 

2.3.3 All Conversion Shares issued upon a conversion hereunder shall, when so
issued, be duly authorized and validly issued, fully paid and non-assessable and
free from all taxes, liens and charges. The Company shall take all such actions
as may be necessary to ensure that all such Conversion Shares may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which such securities are
quoted.

 

2.3.4 If the Company at any time after the date hereof, subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the
conversion price in effect immediately prior to such subdivision will be
proportionately reduced and the number of shares issued upon conversion will be
proportionately increased. If the Company at any time on or after the date
hereof combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of common stock into a smaller number of
shares, the conversion price in effect immediately prior to such combination
will be proportionately increased. Any adjustment under this Section shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

2.4 Mandatory Conversion. Notwithstanding anything in this Note to the contrary,
the Company may, in its sole discretion, require the Holder to convert the
principal amount of this Note, together with accrued but unpaid interest
thereon, into Conversion Shares if the Company’s common stock is listed on the
Nasdaq Capital Market, the Nasdaq Global Market, or the Nasdaq Global Select
Market. Such mandatory conversion shall be treated as if it were a conversion
pursuant to Section 2.1 above and shall be effective as of the date of such
listing.

 

3. Transfer, Exchange and Replacement

 

3.1 Transfer or Exchange. This Note has not been and is not being registered
under the provisions of the Securities Act or any state securities laws and this
Note may not be transferred prior to the end of the holding period applicable to
sales under Rule 144 unless in accordance with applicable law and unless: (1)
the transferee is an “accredited investor” (as defined in Regulation D under the
Securities Act) and (2) the Holder shall have delivered to the Company an
opinion of counsel, reasonably satisfactory in form, scope and substance to the
Company, to the effect that this Note may be sold or transferred without
registration under the Securities Act. Upon surrender of any Note for
registration of transfer or for exchange to the Company at its principal office,
the Company at its sole expense will execute and deliver in exchange therefor a
new Note or Notes, as the case may be, as requested by the Holder or transferee,
which aggregate principal amount is equal the unpaid principal amount of such
Note, registered as such Holder or transferee may request; provided, however,
that this Note may not be transferred by Holder to any Person other than
Holder’s affiliates without the prior written consent of the Company. The
Company shall be entitled to regard the registered Holder of this Note as the
Holder of the Note so registered for all purposes until the Company or its
agent, as applicable, is required to record a transfer of this Note on its
register.

 

 2 

   

 

3.2 Replacement. Upon notice to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in a form reasonably
acceptable to the Company and, in the case of mutilation, upon surrender and
cancellation of the Note, the Company shall execute and deliver a new Note of
like tenor and date and in substantially the same form as this Note; provided,
however, the Company shall not be obligated to re-issue a Note if the Holder
contemporaneously requests the Company to convert such remaining principal
amount and interest into Common Stock.

 

4. Defaults and Remedies

 

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder which shall be
deemed to be continuing until waived in writing by Holder or until cured by the
Company:

 

(a) the Company shall fail to pay principal on the Maturity Date;

 

(b) a case or proceeding shall have been commenced involuntarily against the
Company in a court having competent jurisdiction seeking a decree or order under
the United States Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or other similar law, and seeking either (A) the appointment
of a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for such person or of any substantial part of its properties,
or (B) the reorganization or winding up or liquidation of the affairs of any
such person, and such case or proceeding shall remain undismissed or unstayed
for 60 consecutive days or such court shall enter a decree or order granting the
relief sought in such case or proceeding; or

 

(c) the Company shall commence any case, proceeding or other action under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it or seeking
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, (ii) make a general assignment for the benefit of creditors.

 

If any Event of Default shall have occurred and be continuing, then Holder may,
upon written notice to the Company, take any one or more of the following
actions: (i) declare all or any portion of the principal amount of this Note to
be forthwith due and payable, whereupon such principal shall become and be due
and payable; (ii) convert this Note into Conversion Shares as provided herein,
or (iii) exercise any rights and remedies provided by law.

 

5. Amendment and Waiver

 

The provisions of this Note may not be modified, amended or waived, and the
Company may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it, without the written consent of the
Holder.

 

6. Cancellation

 

After all principal owed on this Note has been paid in full or converted
pursuant to Section 2, this Note shall automatically be deemed canceled, and
upon the Company’s request the Holder shall surrender this Note to the Company.

 

 3 

   

 

7. Company’s Waiver of Notice

 

To the extent permitted by law, the Company hereby waives demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.

 

8. Governing Law

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of Minnesota, without giving
effect to provisions thereof regarding conflict of laws.

 

9. Waiver of Rights

 

No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.

 

10. Notices

 

Notices shall be given at the address and as deemed for the Company or Holder,
as applicable, indicated in that certain Securities Purchase Agreement by and
among the Company, Holder and James L. Davis dated on or about the date hereof.

 

* * * * * * *

 

 4 

   

 

In Witness Whereof, the Company has caused this Note to be executed as of the
date first indicated above.

 

  CACHET FINANCIAL SOLUTIONS, INC.         By: /s/ Bryan Meier   Name: Bryan
Meier   Title: CFO

 

[Signature Page to Convertible Promissory Note]

 

   

   

 

 

